DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Response to the Election/Restriction, applicant elects Species 1, dawn to a protective wiring device includes claims 1-16. Claim 17-24 have been withdrawn.
Claim Objections
2.	Claim 11 is objected to because of the following informalities:  
Claim 11 depends on itself. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Zarestsky et al (USPN 2008/0007879).
	Regarding claim 1, Zarestsky discloses a protective wiring device (e.g. see figures 1) disposed in an electrical distribution system, the device comprising:
a plurality of line terminals  (line terminal, neutral terminal) comprising a line-side phase terminal and a line-side neutral terminal (see figure 1);
a plurality of load terminals (load terminals , see figure 1) comprising a load-side phase terminal and a load-side neutral terminal;
a line conductor (a hot  line) electrically coupling the line-side phase terminal to the load-side phase terminal;
a neutral conductor (a neutral line) electrically coupling the line-side neutral terminal to the load-side neutral terminal (see figure 1, 2a);
a controller (104), including a transceiver (108), being configured to transmit wirelessly via the transceiver, data derived from signals present on at least one of the line conductor or the neutral conductor (0118)and to receive wirelessly via the transceiver, at least one command (a remote controller 116)(e.g. see par. 0030, 0032). 
.
4.	Claims 1-3, 7-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Ostrovsky et al (USPN 8,599,523).
Regarding claim 1, Aostrovsky discloses a protective wiring device (e.g. see figures 1) disposed in an electrical distribution system, the device comprising:
a plurality of line terminals  (line terminal, neutral terminal 11) comprising a line-side phase terminal and a line-side neutral terminal (see figure 1);
a plurality of load terminals (load terminals , see figure 1) comprising a load-side phase terminal and a load-side neutral terminal;
a line conductor (a hot  line 12) electrically coupling the line-side phase terminal to the load-side phase terminal;
a neutral conductor (a neutral line 14) electrically coupling the line-side neutral terminal to the load-side neutral terminal (see figure 1, 2a);
a controller (100), including a transceiver (107, col. 6, lines 33-35), being configured to transmit wirelessly via the transceiver, data derived from signals present on at least one of the line conductor or the neutral conductor (such as data send to a communication 107, see figure 4, e.g. see col, 6, lines 28-42) and to 
Regarding claim 2, Ostrovsky discloses discloses wherein the data is a type of fault (col. 2, lines 5-8).
Regarding claim 3, Ostrovsky discloses wherein the controller (100) determines a type of fault based on at least two values representative of a polarity of a current imbalance between the line conductor and neutral conductor (see col. 9, lines 40-45, col. 9, 10, lines 65-8), a frequency of the imbalanced current between the line conductor and neutral conductor, and a presence of a fault (by a frequency detectors 22, 24, such as step S2, col. 19, 20, lines 60-7).
Regarding claim 7, Ostrovsky disclose a frequency detector (such as frequency detector 22, 151, 154) configured to detect frequency values greater than 4 kHz (col. 8, lines 1-17).  
Regarding claim 8, Ostrovsky discloses the frequency detector comprises a high-pass filter (151) in series with an input terminal of a switch (154).
Regarding claim 9, Ostrovsky discloses the controller (100)  is configured to send the type of fault to a user (e.g. see col. 6, lines 35-42, steps S17C, step S26d, figures 4).

Regarding claim 11, Ostrovsky discloses wherein the controller (100) is configured to disable a remote reset functionality upon a determination that the wiring device tripped from a ground fault (e.g .see col. 4, lines 48-56, col. 26, lines 1-4).
 Regarding claim 13, Ostrovsky discloses a protective wiring device (see figures 1, 6)  disposed in an electrical distribution system, the device comprising:
a plurality of line terminals  (line terminal, neutral terminal 11) comprising a line-side phase terminal and a line-side neutral terminal (see figure 1);
a plurality of load terminals (load terminals , see figure 1) comprising a load-side phase terminal and a load-side neutral terminal;
a line conductor (a hot  line 12) electrically coupling the line-side phase terminal to the load-side phase terminal;
a neutral conductor (a neutral line 14) electrically coupling the line-side neutral terminal to the load-side neutral terminal (see figure 1, 2a);
controller (100) determines a type of fault based on at least two values representative of a polarity of a current imbalance between the line conductor .
Allowable Subject Matter
5.	Claims 4-6, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836